--------------------------------------------------------------------------------

Exhibit 10.8


EXECUTION COPY


FIRST AMENDMENT TO GUARANTY AND SURETYSHIP AGREEMENT


THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) is made as of this 14th day
of September, 2009, by and between GRC-II (TX) LIMITED PARTNERSHIP, a Delaware
limited partnership, as landlord (“Landlord”), and GRANDE COMMUNICATIONS
HOLDINGS, INC., a Delaware corporation, as guarantor (“Holding”) and RIO GP,
LLC, a Nevada limited liability company (“Rio GP”) together with Holding,
“Guarantor”).


W I T N E S S E T H :


WHEREAS, Landlord and Grande Communications Networks, LLC, a Delaware limited
liability company and successor-by-conversion to Grande Communications Networks,
Inc. (“Tenant”), entered into that certain Lease Agreement dated June 24, 2004
(the “Lease”), with respect to certain premises located in San Marcos, Texas;


WHEREAS, Holding, Grande Communications Clearsource, Inc. and Grande
Communications, Inc. entered into a Guaranty and Suretyship Agreement (the
“Guaranty”) in favor of Landlord dated as of June 24, 2004 with respect to the
Lease;


WHEREAS, Grande Communications Clearsource, Inc. and Grande Communications, Inc.
subsequently merged into Tenant;


WHEREAS, Guarantor and Tenant have requested that Landlord modify certain
provisions of Exhibit “A” to the Guaranty (Financial Covenants) and
corresponding provisions to Exhibit “G” to the Lease (Financial Covenants) in
order to permit a change of control of the Tenant Group and certain other
related transactions;


WHEREAS, Landlord is willing to made such modifications provided that GRANDE
INVESTMENT L.P., a Delaware limited partnership and GRANDE PARENT LLC, a
Delaware limited liability company, execute and deliver to Landlord an
additional Guaranty and Suretyship Agreement with respect to the Lease (the “New
Guaranty”), that the New Guaranty is cross-defaulted with the Lease and Rio GP
is added as a guarantor under the Guaranty;


WHEREAS, Tenant and Landlord desire to amend the Guaranty under such terms,
covenants and conditions as more particularly set forth herein.


NOW, THEREFORE, in consideration of the terms, covenants and conditions set
forth herein, it is hereby agreed:


1.             Additional Guarantor.  Rio GP is hereby added a guarantor under
the Guaranty jointly and severally with Holding, with the same liabilities and
obligations as Holding as if Rio GP had executed the original Guaranty.


2.             Additional Default.  Section 3.01(i) of the Guaranty is hereby
deleted and the following is inserted in lieu thereof:

 
 

--------------------------------------------------------------------------------

 

(i)             any Guarantor shall sell its assets in violation of Section 2.05
or shall consummate a Corporate Transaction other than in accordance with
Section 2.05;


(ii)             intentionally omitted; or


(iii)            any Guarantor shall breach the Covenant described in
Paragraph 2 of Exhibit “A”; or


(iv)           any Guarantor shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution, except that such
liquidation, dissolution or beginning of proceedings shall not constitute an
Event of Default Guarantor if it occurs following the consummation of a
Corporate Transaction in which such Guarantor is not the Surviving Entity; or


3.             Financial Statements; Books and Records.  Section 2.02(a) of the
Guaranty is hereby deleted.


4.             Financial Covenants.  Exhibit “A” to the Guaranty is hereby
deleted and Exhibit “A” attached hereto is inserted in lieu thereof and Exhibit
“B” attached hereto is hereby added to the Guaranty.


5.             Modification.  Except as expressly set forth herein, nothing
herein is intended to or shall be deemed to modify or amend any of the other
terms or provisions of the Guaranty.


6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties thereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all counterparts
shall constitute but one and the same instrument.


7.             Entire Agreement.  This Amendment and the Guaranty together
contain the entire understanding between the parties hereto and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof or thereof.  Any promises, representations, warranties or guarantees not
herein or therein contained and hereinafter made shall have no force and effect
unless in writing, and executed by the party or parties making such
representations, warranties or guarantees.  Neither this Amendment nor the Lease
nor any portion or provisions hereof or thereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged.


8.             Binding Agreement.  This Amendment shall not be binding upon
Landlord and Guarantor unless and until Lender has provided its written consent
to this Amendment.


9.             Enforceability.  If any provision of this Amendment or its
application to any person or circumstances is invalid or unenforceable to any
extent, the remainder of this Amendment, or the applicability of such provision
to other persons or circumstances, shall be valid and enforceable to the fullest
extent permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.

 
2

--------------------------------------------------------------------------------

 

10.           Costs and Expenses.  Tenant shall pay all of Landlord’s costs and
expenses, including but not limited to, reasonable attorney’s fees incurred in
drafting Landlord’s consent to the Change of Control, preparing, reviewing and
negotiating this Amendment, the amendment to the Lease, and the New Guaranty and
costs and expenses of Lender in reviewing this Amendment.


11.           Definitions.  All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Guaranty.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above set forth.



 
LANDLORD:
         
GRC II (TX) LIMITED PARTNERSHIP,
 
a Delaware limited partnership
         
By:
GRC II (TX) QRS 15-80, INC.,
   
a Delaware corporation,
   
its general partner
           
By:
/s/ Brooks G. Gordon
   
Name:
Brooks G. Gordon
   
Title:
Vice President
         
GUARANTOR:
         
GRANDE COMMUNICATIONS HODLINGS, INC, a Delaware corporation
         
By:
/s/ Michael L. Wilfley
 
Name:
Michael L. Wilfley
 
Title:
Chief Financial Officer

 
Signature Page to First Amendment to Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 

 
RIO GP, LLC,
         
By:
Grande Communications Holdings, Inc.
   
Its Manager
         
By:
/s/ Michael L. Wilfley
   
Name:
Michael L. Wilfley
   
Title:
Chief Financial Officer

 
Signature Page to First Amendment to Guaranty

 

--------------------------------------------------------------------------------